Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
       Applicant's arguments “Pre-Appeal Brief Conference Request - 03/07/2022” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Status of Claims
This office action considers claims 1-6, 11-21, 26-30 pending for prosecution and are examined on their merits.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 6, 11-13, 16-18, 21, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 20180374820 A1 – hereinafter Ko). 
Regarding Claim 1, Ko teaches a carrying substrate (see the entire document; Fig. 2H in view of Figs. 2A-2G; specifically, [0028]-[0036], and as cited below), comprising:

    PNG
    media_image1.png
    186
    582
    media_image1.png
    Greyscale

Ko – Fig. 2H
a first circuit structure (120; Fig. 2H; [0032] – “a wafer support system (WSS) 120”) having a first side (top side of 120) and a second side (bottom side of 120) opposing the first side; 
at least one circuit component (112 – [0029] – “a conductive redistribution layer (RDL) 112”) disposed on the first side of the first circuit structure (on top side of 120) and having a plurality of conductive bodies ({113, 131} – [0032] - “contact structures 113”; [0035] – “a die contact 131”) bonded and electrically connected to two opposing sides thereof, 
wherein the circuit component (112) is a package substrate having a plurality of redistribution layer circuit layers (plurality of 112 – [0029] – “a conductive redistribution layer (RDL) 112”) or a coreless circuit structure having the plurality of redistribution layer circuit layers, and 
the circuit component (112) is electrically connected to the first circuit structure (120) via the plurality of conductive bodies bonded to one of the two opposing sides (that is, 112 is connected to 120 via conductive 113 as shown in Fig. 2H); and 
an encapsulation layer (111 – [0028] – “a dielectric layer 111”) formed on the first side of the first circuit structure (on top side of 120) and encapsulating the circuit component (111 encapsulates plurality of 112).  
Regarding Claim 2, Ko teaches the carrying substrate of claim 1, further comprising a second circuit structure (130 – “the contact structures 130”) formed on the encapsulation layer (111) and electrically connected to the circuit component (130 is connected to 112 via conductive 131, 112 and 113).  
Regarding Claim 3, Ko teaches the carrying substrate of claim 2, wherein the circuit component (112) is electrically connected to the second circuit structure (130) via the plurality of conductive bodies (131) bonded to the other of the two opposing sides (that is, 112 is connected to 130 via conductive 131).  
Regarding Claim 6, Ko teaches the carrying substrate of claim 1, wherein the at least one circuit component comprises at least four circuit components (Fig. 2H shown six instances of 112), and the encapsulation layer encapsulates the at least four circuit components (111 encapsulates all instances of 112).  
Regarding Claim 11, Ko teaches an electronic package ([0040] – “the semiconductor device completed according to this embodiment may have another semiconductor device, package or component further mounted thereto”), comprising: the carrying substrate (120) of claim 1; and at least one electronic component (112) disposed on one of a first side and a second side of the carrying substrate (112 disposed on top side of 120).  
Regarding Claim 12, Ko teaches the electronic package of claim 11, wherein the electronic component (112) is an active element, a passive element, or a combination thereof (112 is passive since it is just a conductor).  
Regarding Claim 13, Ko teaches the electronic package of claim 11, further comprising a plurality of conductive elements (113) disposed on other one of the first side (top side of 120) and the second side of the carrying substrate without the electronic component (that is, 113 is on bottom side of 112).  

Regarding Claim 16, Ko teaches a method for manufacturing a carrying substrate (see the entire document; Figs. 4A-4K; specifically, [0045]-[0055], and as cited below), comprising:
providing a first circuit structure (220; Fig. 4H; - [0054] – “a wafer support system (WSS) 220”) having a first side (top side of 220) and a second side (bottom side of 220) opposing the first side; 
disposing at least one circuit component (212 – [0048] - “conductive redistribution layer (RDL) 212”) on the first side of the first circuit structure (top side of 220), 
wherein the circuit component (212) is a package substrate having a plurality of redistribution layer circuit layers ([0048] - “conductive redistribution layer (RDL) 212”) or a coreless circuit structure having the plurality of redistribution layer circuit layers, and 
the circuit component (212) has a plurality of conductive bodies ({213, 231} – [0051] – “contact structures 213”; [0055] – “a die contact 231”) bonded and electrically connected to two opposing sides thereof (as shown in Fig. 4H), and 
the circuit component (212) is electrically connected to the first circuit structure (220) via the plurality of conductive bodies (213) bonded to one of the two opposing sides (that is, 220 is connected to 212 via conductive 213); and 
forming an encapsulation layer (211 – [0047] - “a dielectric layer 211”) on the first side of the first circuit structure (top side of 220), and encapsulating the circuit component with the encapsulation layer (211 encapsulates 212 as shown in Fig. 4H). 
Regarding Claim 17, Ko teaches the method of claim 16, further comprising forming a second circuit structure (230 – Fig. 4H; - [0055] – “the semiconductor die 230”) on the encapsulation layer (211), and electrically connecting the second circuit structure to the circuit component (230 connected to 212 via conductive 231 as shown in Fig. 4H).  
Regarding Claim 18, Ko teaches the method of claim 17, wherein the circuit component (212) is electrically connected to the second circuit structure (230) via the plurality of conductive bodies (231) bonded to the other of the two opposing sides (that is, 230 connects to 212 via conductive 231, 212 and 213).  
Regarding Claim 21, Ko teaches the method of claim 16, wherein the at least one electronic circuit component (212) comprises at least four circuit components (Fig. 4H shown six instances of 212), and the encapsulation layer (211) encapsulates the at least four circuit components (211 encapsulates all 212).  
Regarding Claim 26, Ko teaches a method for manufacturing an electronic package, comprising: providing the carrying substrate of claim 1; and disposing at least one electronic component (212) on one of a first side (top side of 220) and a second side of the carrying substrate.  
Regarding Claim 27, Ko teaches the method of claim 26, wherein the electronic component (212) is an active element, a passive element, or a combination thereof (212 is a passive element since it is a conductor).  
Regarding Claim 28, Ko teaches the method of claim 26, further comprising forming a plurality of conductive elements (213) on other one of the first side (top side of 220 as shown in Fig. 4H) and the second side of the carrying substrate without the electronic component (that is, 213 is on the bottom side of 212).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 14-15, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of England et al. (US 9865570 B1 – hereinafter England).
Regarding Claim 14, Ko teaches claim 11 from which claim 14 depends.
	But, Ko does not expressly disclose the electronic package of claim 11, further comprising a heat sink disposed on the carrying substrate.  
	However, in a related art, England teaches disposing a heat sink on a carrying substrate (England heat sink 170 disposed on 154 – Fig. 8; C7 L50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the disposing a heat sink on a carrying substrate as is taught by England into Ko.
The ordinary artisan would have been motivated to integrate England structure into Ko structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Regarding Claim 15, the combination Ko and England teaches claim 14 from which claim 15 depends.
But, Ko does not expressly disclose wherein the heat sink is in contact with the electronic component.
However, England teaches the heat sing is in contact with the electronic component (England 104, 120 are in contact with heat sink 170 – Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the heat sink be in contact with electronic components as is taught by England into the combination of Ko and England.
The ordinary artisan would have been motivated to modify England structure into the combination of Ko and England structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.

Regarding Claim 29, Ko teaches claim 26 from which claim 29 depends.
But, the combination does not expressly disclose disposing a heat sink on the carrying substrate.  
However, in a related art, England teaches disposing a heat sink on a carrying substrate (England heat sink 170 disposed on 154 – Fig. 8; C7 L50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the disposing a heat sink on a carrying substrate as is taught by England into the combination of Ko.
The ordinary artisan would have been motivated to integrate England structure into the combination of Ko structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.
Regarding Claim 30, Ko and England teaches claim 29 from which claim 30 depends.
But, Ko does not expressly disclose wherein the heat sink is in contact with the electronic component.
However, England teaches the heat sing is in contact with the electronic component (England 104, 120 are in contact with heat sink 170 – Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having the heat sink be in contact with electronic components as is taught by England into the combination of Ko and England.
The ordinary artisan would have been motivated to modify England structure into the combination of Ko and England structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a package structure with heat sink disposed to protect the components from being overheated as is well known.

Alternate Rejection:
Claims 1-2, 4, 16-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsherbini et al. (US 20200091128 A1 – hereinafter Elsherbini). 
Regarding Claim 1, Elsherbini teaches a carrying substrate (see the entire document; annotated Fig. 1; specifically, [0023]-[0029], and as cited below), comprising:

    PNG
    media_image2.png
    400
    763
    media_image2.png
    Greyscale

Elsherbini – annotated Fig. 1
a first circuit structure (102; Fig. 1; [0023] – “a package substrate 102”) having a first side (top side of 102) and a second side (bottom side of 102) opposing the first side; 
at least one circuit component ({CKT1, CKT2}) disposed on the first side of the first circuit structure (top side of 102) and having a plurality of conductive bodies (130 – [0023] - “interconnects 130”) bonded and electrically connected to two opposing sides thereof (that is, 130 are on two opposing sides of ({CKT1, CKT2}), 
wherein the circuit component ({CKT1, CKT2}) is a package substrate having a plurality of redistribution layer circuit layers (({CKT1, CKT2}) are RDLs since they are interconnects between top 130 and bottom 130) or a coreless circuit structure having the plurality of redistribution layer circuit layers, and 
the circuit component ({CKT1, CKT2}) is electrically connected to the first circuit structure (102) via the plurality of conductive bodies (130) bonded to one of the two opposing sides (that is, ({CKT1, CKT2}) is connected to 102 via conductive 130 as shown in Fig. 1); and 
an encapsulation layer (127 – [0035] – “The underfill material 127 may be an insulating material, such as an appropriate epoxy material”) formed on the first side of the first circuit structure (top side of 102) and encapsulating the circuit component (127 encapsulates ({CKT1, CKT2} as shown in Fig. 1).  
Regarding Claim 2, Elsherbini teaches the carrying substrate of claim 1, further comprising a second circuit structure (114 – [0023] - “The dies 114”) formed on the encapsulation layer (127) and electrically connected to the circuit component (114 is connected to ({CKT1, CKT2}) via conductive 130).  
Regarding Claim 4, Elsherbini teaches the carrying substrate of claim 2, further comprising conductive pillars (152 – [0023] - “multi-level (ML) interconnects 152”) disposed in the encapsulation layer (127) and electrically connecting the first circuit structure (102) and the second circuit structure (114 – that is, 152 connects 102 to 114 as shown in Fig. 1) .  

Regarding Claim 16, Elsherbini teaches a method of manufacturing a carrying substrate (see the entire document; annotated Fig. 1; specifically, [0023]-[0029], and as cited below), comprising:
providing a first circuit structure (102; Fig. 1; [0023] – “a package substrate 102”) having a first side (top side of 102) and a second side (bottom side of 102) opposing the first side; 
disposing at least one circuit component ({CKT1, CKT2}) on the first side of the first circuit structure (top side of 102), 
wherein the circuit component ({CKT1, CKT2}) is a package substrate having a plurality of redistribution layer circuit layers ({CKT1, CKT2}) are RDLs since they are interconnects between top 130 and bottom 130) or a coreless circuit structure having the plurality of redistribution layer circuit layers, and 
the circuit component ({CKT1, CKT2}) has a plurality of conductive bodies (130) bonded and electrically connected to two opposing sides thereof (as shown in Fig. 1A), and 
the circuit component ({CKT1, CKT2}) is electrically connected to the first circuit structure (102) via the plurality of conductive bodies (130) bonded to one of the two opposing sides (that is, ({CKT1, CKT2}) is connected to 102 via conductive 130); and 
forming an encapsulation layer (127 – [0035] – “The underfill material 127 may be an insulating material, such as an appropriate epoxy material”) on the first side of the first circuit structure (top side of 102), and encapsulating the circuit component with the encapsulation layer (127 encapsulates ({CKT1, CKT2}). 
Regarding Claim 17, Elsherbini teaches the method of claim 16, further comprising forming a second circuit structure (114) on the encapsulation layer (127), and electrically connecting the second circuit structure to the circuit component (Fig. 1A shows 114 is connected to 102).
Regarding Claim 19, Elsherbini teaches the method of claim 17, further comprising disposing conductive pillars (152 – [0023] - “multi-level (ML) interconnects 152”) on the first side of the first circuit structure (top side of 102), electrically connecting the first circuit structure (102) and the second circuit structure (114) via the conductive pillars (that is, 152 connects 102 to 114 as shown in Fig. 1), and encapsulating the conductive pillars with the encapsulation layer (127 encapsulates 152).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini.
	Regarding Claim 5, Elsherbini teaches in embodiment of Fig. 1 claim 2.
But, in the embodiment of Fig. 1 Elsherbini does not expressly disclose a plurality of conductive bumps disposed on the second circuit structure (114). 
However, it is well known in the art to dispose conductive bumps on circuit structures as Elsherbini teaches in the embodiment of Fig. 6D (Fig. 6D shows second circuit element 114-2 having conductive bumps on the top surface to connect to element 114-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming conductive bumps on circuit structures as taught in the embodiment of Fig. 6D of Elsherbini.
The ordinary artisan would have been motivated to integrate the forming conductive bumps on circuit structures in the embodiment of Fig. 6D to route signals from the second circuit element to components outside of it as is well known.
Regarding Claim 20, Elsherbini teaches in embodiment of Fig. 1 claim 17.
But, in the embodiment of Fig. 1 Elsherbini does not expressly disposing a plurality of conductive bumps on the second circuit structure.
However, it is well known in the art to dispose conductive bumps on circuit structures as Elsherbini teaches in the embodiment of Fig. 6D (Fig. 6D shows second circuit element 114-2 having conductive bumps on the top surface to connect to element 114-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming conductive bumps on circuit structures as taught in the embodiment of Fig. 6D of Elsherbini.
The ordinary artisan would have been motivated to integrate the forming conductive bumps on circuit structures in the embodiment of Fig. 6D to route signals from the second circuit element to components outside of it as is well known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898